DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Claim Objections
Claim 31 is objected to because of the following informalities:  
It is suggested to amend “then-doped” in claim 31 to “the n-doped” for clarification of language. Similar deficiency can be found in “then-type layer” in claim 31.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 28-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 recites the limitation “at least one p-type layer coupled to at least one n-type layer to provide a pn junction” in the second clause. However, it is unclear how at least one p-type layer coupled to at least one n-type layer would only result in a single pn junction unless there is only one p-type layer and one n-type layer, but the limitation suggests more than one can be present for both layers. It is suggested to amend “a pn junction” to “at least one pn junction” for clarification. 
Claim 29 recites the limitations "a plurality of p-type layers", “a plurality of n-type layers”, “a plurality of pn junctions”, and “insulating layers” in lines 2-3. However, claim 28 from which claim 29 depends upon recites “at least one p-type layer”, “at least one n-type layer”, “a 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 28-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reedy et al. (US 8,420,926) in view of Neitzert et al. (WO 2009/150690).
claims 28 and 29, Reedy discloses a photo-thermal apparatus (500; see Figure 1) comprising:
a photovoltaic component (100) and a thermoelectric component (300), the thermoelectric component comprising: 
at least one p-type layer (330) coupled to at least one n-type layer (320) to provide a pn junction (see Figure 1); and 
an insulating layer at least partially disposed between the p-type layer and the n-type layer (air gap between the p-type and n-type layers; see Figure 1).
Reedy does not expressly disclose the p-type layer comprising a plurality of carbon nanoparticles and the n-type layer comprising a plurality of n-doped carbon nanoparticles.
Neitzert discloses a temperature sensor such as a thermocouple (page 1 lines 13-15) comprising a composite material comprising carbon nanotubes disposed in a polymeric matrix (page 2 line 31- page 3 line 5; see Figure 1).
Neitzert and Reedy are analogous because all references are directed to thermoelectric devices. 
As Reedy is not limited to any specific examples of the thermoelectric materials and as carbon nanotubes disposed in a polymeric matrix having thermal and electrical characteristics were well known in the art at the time the invention was made, as evidenced by Neitzert above, it would have been within the skill of one having ordinary skill in the art at the time the invention was made to use the carbon nanoparticle composite material of Neitzert in the thermoelectric device structure of Reedy.  Said combination would amount to nothing more than the use of a known element for its intended use in a known environment and structure to In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). Additionally, the use of the composite material would also allow for complex geometries to be formed by the composite material as well as being low cost by using carbon nanotubes, as taught by Neitzert (page 1 lines 28-31 and page 3 line 13-15).
Regarding claims 30 and 31, modified Reedy discloses all the claim limitations as set forth above.
Neitzert further discloses carbon nanoparticles of the p-type layer and the n-type layer comprise single-walled carbon nanotubes, multi-walled carbon nanotubes, fullerenes or mixtures thereof (page 5 line 28 - page 6 line 4). 
Regarding claim 32, modified Reedy discloses all the claim limitations as set forth above.
Neitzert further discloses the carbon nanoparticles of the p-type layer are disposed in a polymeric matrix and the n-doped carbon nanoparticles of the n-type layer are disposed in a polymeric matrix (page 2 line 31- page 3 line 5; see Figure 1).
Claims 33-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reedy et al. (US 8,420,926) in view of Neitzert et al. (WO 2009/150690), as applied in claim 28 above, and further in view of Goldschmidt et al. (US 2010/0307584).
Regarding claim 33, modified Reedy discloses all the claim limitations as set forth above, and further discloses the photovoltaic component comprises a radiation transmissive first electrode (130; electrical contact 130 must be radiation transmissive for the photovoltaic layer to function as a photovoltaic cell) and a second electrode (160) and at least one photosensitive layer (n-type silicon layer 140 and p-type silicon layer 150) disposed between the radiation 
Goldschmidt discloses a photovoltaic device (see Figure 1) comprising an upconverter layer (upconverters 3a, 3b, 3c) deposited below the photovoltaic layer (see Figure 1), so that light not absorbed by the photovoltaic layer in a different wavelength range can be converted into a wavelength range more suitable for the photovoltaic layer and reabsorbed, which increases the conversion efficiency of the photovoltaic device ([0013]), such that the second electrode must be radiation transmissive in order for the photovoltaic layer to reabsorb the re emitted light.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected a radiation transmissive second electrode for the photovoltaic component of modified Reedy, as taught by Goldschmidt, so that the conversion efficiency can be increased and improved through the use of an upconverter layer below the photovoltaic component, as set forth above.
Regarding claim 34, modified Reedy discloses all the claim limitations as set forth above, and further discloses the at least one photosensitive layer comprises a photosensitive organic material, a photosensitive inorganic material or combinations thereof (silicon is an inorganic material, as set forth above).
Regarding claim 35, modified Reedy discloses all the claim limitations as set forth above, but the reference does not expressly disclose a Stokes shift layer disposed between the photovoltaic component and the thermoelectric component, the Stokes shift layer comprises one or more Stokes shift chemical species.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to use a known technique to improve similar devices such as incorporating a Stokes shift layer between the photovoltaic component and the thermoelectric component of modified Reedy, as taught by Goldschmidt above to incorporate a Stokes shift layer below a photovoltaic component, to increase the conversion efficiency of the photovoltaic component by converting portions of the light spectrum not absorbed by the photovoltaic component into wavelengths more suitable for the photovoltaic component, as taught by Goldschmidt ([0013]).
It is noted that if a technique is known to improve a device and one of ordinary skill in the art recognizes it would improve similar devices in the same way, the use of the known technique to improve similar devices would be prima facie obvious as the results would have been predictable to one of ordinary skill in the art unless the actual application of the technique would have been beyond the skill of one of ordinary skill in the art. KSR, 550 U.S. at 417, 82 USPQ2d at 1396.
Regarding claim 36, modified Reedy discloses all the claim limitations as set forth above.
Goldschmidt further discloses the one or more Stokes shift chemical species are operable to absorb electromagnetic radiation passing through the photovoltaic component (as set forth above).
Regarding claim 37, modified Reedy discloses all the claim limitations as set forth above.

Regarding claim 38, modified Reedy discloses all the claim limitations as set forth above.
Goldschmidt further discloses the one or more Stokes shift chemical species comprises a phosphor ([0030]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA CHERN whose telephone number is (408)918-7559.  The examiner can normally be reached on Monday-Friday, 8:00 AM-5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA CHERN/Primary Examiner, Art Unit 1721